 Case: 4:20-cv-00821-JAR Doc. #: 56 Filed: 08/23/21 Page: 1 of 1 PageID #: 188




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


SARAH FELTS,                                  )
                                              )
           Plaintiff,                         )
                                              )
     vs.                                      )          Case No. 4:20-cv-00821-JAR
                                              )
LEWIS REED                                    )
                                              )
           Defendant.                         )


                                MEMORANDUM AND ORDER

       At the request of the parties,

       IT IS HEREBY ORDERED that the telephone status conference set for Tuesday August

24 at 3:00 pm is re-scheduled for Tuesday, August 24 at 11:30 am. The parties are directed to

call the conference line toll free at 1-877-810-9415. The access code to enter the telephone

conference is: 7519116.



       Dated this 23rd day of August, 2021.



                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
